Citation Nr: 9921334	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-26 906	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
small bowel fistula, currently rated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to October 
1943.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision by the RO.  



FINDING OF FACT

The veteran's service-connected small bowel fistula is shown to 
have been healed with no fecal drainage or other related residual 
disability since 1996.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected small bowel fistula have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Codes 7301, 
7330 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran underwent exploratory laparotomy and sigmoid 
resection with formation of a colocolostomy at a VA medical 
facility in April 1993.  On the tenth postoperative day, she 
developed an enterocutaneous fistula which was treated with a 
long course of total parenteral nutrition and bowel decompression 
with subsequent resolution.  

In September 1995, the veteran was hospitalized due to mild 
abdominal pain and drainage from the enterocutaneous fistula.  
She underwent dissection of the fistula with no complications.  
The veteran was discharged in October 1995 with drainage from the 
fistula continuing.  

A VA examination was conducted in November 1996.  The veteran 
complained of continuous drainage from the fistula.  She stated 
that she had had no drainage for 4 days about 6 months ago and no 
drainage for the past 4 days.  The examination noted a marked 
depression over the area at the site of the fistula.  There was 
no drainage at the time of the examination.  The diagnosis was 
that of postoperative stitch infection with production of small 
bowel fistula, now draining with history of 4 days without 
draining.  

A VA examination was conducted in March 1998.  It was noted that 
the fistula had remained closed since 1996.  The examination 
noted scarring at the location of the fistula.  There was no 
evidence of drainage, granulation tissue, dermatitis or ostium 
that would indicate the presence of a fistula in the recent past.  
The diagnosis was that of history of a bowel fistula in 1995, 
caused by an inadvertent entry into the bowel, which closed in 
1996.  

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) have 
been met, in that the veteran's claim for an increased rating is 
well grounded.  This finding is based on the veteran's 
evidentiary assertion that her service-connected disability has 
increased in severity.  See Drosky v. Brown, 10 Vet. App. 251, 
254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992)).  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
See Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Murphy, supra.  

The history of the veteran's disability has been reviewed, but 
the more recent evidence is the most relevant to her claim for an 
increased rating.  Where entitlement to compensation has already 
been established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's disability is rated under Diagnostic Code 7330.  
Fistula of the intestine, persistent, or after attempt at 
operative closure warrants a 100 percent rating when manifested 
by copious and frequent fecal discharge, and a 60 percent rating 
when manifested by consistent or frequent fecal discharge.  
Slight infrequent discharge warrants a 30 percent rating.  When 
healed, rate for peritoneal adhesions (Diagnostic Code 7301).  
Diagnostic Code 7330.  

The examiner who performed the March 1998 stated that the 
veteran's small bowel fistula has been closed since 1996.  In 
addition, the examiner who performed the November 1996 
examination noted that there was no drainage at the time of the 
examination.  The veteran stated that there was no drainage the 
previous 4 days.  Therefore, as fecal discharge has not been 
demonstrated since 1996, an increased rating is not warranted.  

An increased, 50 percent, rating under Diagnostic Code 7301 also 
is not warranted as the veteran has not manifested severe 
adhesions of the peritoneum, characterized by definite partial 
obstruction shown by X-ray, with frequent and prolonged episodes 
of severe colic distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or operation 
with drainage.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected small bowel fistula.  
Thus, the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

An increased rating for the service-connected small bowel fistula 
is denied.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

